Case: 4:18-cv-01561-JCH Doc. #: 67 Filed: 01/22/20 Page: 1 of 1 PageID #: 3286




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  ALEX NELSON, et al.,                       )
                                             )
                Plaintiffs,                  )       Case No. 4:18-CV-1561
                                             )
  v.                                         )       JURY TRIAL DEMANDED
                                             )
  CITY OF ST. LOUIS, et al.,                 )
                                             )
                Defendants.                  )

                               ENTRY OF APPEARANCE

         COMES NOW Assistant City Counselor Megan Bruyns and hereby enters her

  appearance as counsel of record for Defendants Jeremy Davis and James Harris III.

                                                                  Respectfully submitted,

                                                                         JULIAN BUSH
                                                                     CITY COUNSELOR

                                                                        /s/ Megan Bruyns
                                                           Megan G. Bruyns #69987(MO)
                                                                 Assistant City Counselor
                                                                       1200 Market Street
                                                                   City Hall, Room 314
                                                                    St. Louis, MO 63103
                                                                      TEL: 314.622.3366
                                                                      FAX: 314.622.4956
                                                                Bruynsm@stlouis-mo.gov
                                                                  Attorney for Defendants
                              CERTIFICATE OF SERVICE
         I hereby certify that on January 22, 2020, the foregoing was electronically filed
  with the Clerk of the Court to be served by operation of the Court’s electronic filing
  system.

                                                              /s/ Megan Bruyns




                                             1
